UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 WILBERT KITSON ANDREW TURNER,                                :
                                              Plaintiff,      :
                                                              :   19 Civ. 412 (LGS)
                            -against-                         :
                                                              :        ORDER
 NAPHCARE, ET AL.,                                            :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

           WHEREAS, by letter dated March 31, 2020, Federal Bureau of Prison officials (the

“Federal Defendants”) request the Court to direct Plaintiff to draft a single Third Amended

Complaint, incorporating allegations made in the original Complaint dated January 14, 2019

(Dkt. No. 2), the Amended Complaint dated August 13, 2019 (Dkt. No. 10) and the Second

Amended Complaint dated March 9, 2020 (Dkt. No. 64); or, in the alternative, seek leave to file

answers to the latter two pleadings by April 14, 2020. It is hereby,

           ORDERED that, per Order dated March 18, 2020 (Dkt. No. 68), Federal Defendants are

required to respond to the Second Amended Complaint (Dkt. No. 64) by April 23, 2020. It is

further,

           ORDERED that to the extent that the Second Amended Complaint does not include

claims raised by Plaintiff in the earlier pleadings, Federal Defendants shall answer those claims as

if restated in the Second Amended Complaint.

           Plaintiff is advised that, per the Amended Civil Case Management Plan (Dkt. No. 69),

amended pleadings may no longer be filed without leave of Court.
       Because the Clerk of Court is not mailing Orders to pro se plaintiffs at this time, Federal

Defendants are respectfully directed to mail a copy of this Order to Plaintiff and to file proof of

service by April 6, 2020.



Dated: April 1, 2020
       New York, New York




                                                  2
